El Jtjez Asociado Sr. del- Toro,
emitió la opinión del tribunal.
Doña Zoila Rijos Laza presentó demanda en la Corte de Distrito de San Juan, alegando que Doña Rafaela Rijos y Correa había fallecido en esta ciudad el 28 de mayo de 1908; que el testamento que aparece otorgado por dicha señora el 31 de agosto de 1905 es nulo por no ser anténtica la firma de la testadora, y que la demandante, es hija natural reconocida de Juan Rijos y Correa, hermano legítimo de Doña Rafaela.
Benito Peña, uno de los demandados, alegó por vía de ex-cepción previa,-que la demanda no aducía hechos suficientes para determinar una cansa de acción, fundándose en que Zoila Rijos como hija natural de Juan Rijos y Correa no tenía .de-recho a suceder abintestado a la hermana legítima del último nombrada Rafaela. La excepción fué declarada con lugar, y registrada sentencia desestimando la demanda, se interpuso contra ella el presente recurso de apelación.
Como puede verse a virtud de los hechos expuestos, sólo está envuelta en el recurso una cuestión legal: la de si bajo el imperio del Código Civil revisado vigente en la fecha del fallecimiento de Doña Rafaela Rijos y Correa, un hijo natural reconocido tiene derecho a heredar a la hermana legítima de su padre natural.
Las disposiciones del código referentes a la herencia tes-tada en nada favorecen a la demandante. Ni su padre, ni menos ella tenía la condición de herederos forzosos respecto de Doña Rafaela. Tampoco las prescripciones del código que regulan la herencia intestada reconocen derecho alguno a la demandante, al contrario, se lo niegan expresamente.
El artículo 913 del Código Civil revisado, tal como regía en 1908, dice así:
“Los hijos ilegítimos reconocidos y sus descendientes tendrán los mismos derechos hereditarios que los hijos legítimos y sus descen-dientes, en la forma dispuesta en los precedentes artículos, así para heredar por derecho propio como por derecho de representación.
*151“No obstante, el hijo ilegítimo y sus descendientes no tienen de-recho a suceder abintestato a los hijos y descendientes legítimos y parientes colaterales legítimos del padre o madre que los hayan reconocido, ni ellos al hijo ilegítimo y sus descendientes.
“Los padres con respecto al hijo ilegítimo reconocido y sus descen-dientes, tendrán los mismos derechas hereditarios que los padres legítimos en la herencia abintestato de sus hijos y descendientes legítimos.
En los casos de la Sucesión Pagán v. Pagán et al., 17 D. P. R., 145, y en el de Rijos v. Peña que acabamos ele decidir (pág. 147), este Tribunal Supremo ha resuelto que bajo el imperio del Código Civil español, el hijo natural reconocido no tiene derecho a heredar al hermano legítimo de su padre natural. El párrafo segundo del artículo 913 del Código Civil revisado, es esencialmente igual al artículo 943 del Código Civil antiguo. La ley es, pues, la misma, y es. natural que-, su interpretación sea idéntica, y en tal virtud debemos concluir, que bajo el imperio del Código Civil revisado tampoco tiene derecho^ el hijo natural reconocido, a heredar al hermano de su padre natural.
Siendo esto así, estuvo la corte sentenciadora acertada al desestimar la demanda, ya que no teniendo la. demandante1 derecho a la herencia de Doña Bafaela Bijos y Correa, tam7 poco lo tiene para pedir la nulidad del testamento por- ella otorgado.
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Srés. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.- _.